Citation Nr: 1025906	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.      

2.  Entitlement to service connection for tinnitus.       

3.  Entitlement to service connection for a right shoulder 
disability.     

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for a left knee disability.   

7.  Entitlement to service connection for a left eye disability, 
to include a post-surgical scar.  

8.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1998 to 
July 1998, January 2002 to December 2002, and March 2003 to 
August 2003.  He served in Kosovo from July to August 2002.  He 
also served in Southwest Asia from March to July 2003.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Roanoke, 
Virginia.                 

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the Central Office in 
Washington, D.C.  





The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In regard to the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Veteran maintains that 
he currently has bilateral hearing loss and tinnitus that are due 
to acoustic trauma incurred in service.  Specifically, the 
Veteran reports that his Military Occupational Specialty (MOS) 
during his periods of service was as a rifleman, and that as 
such, he was exposed to loud noises from gunfire on a regular 
basis.  He contends that due to his in-service noise exposure, he 
developed bilateral hearing loss and tinnitus.  

Service records show that the Veteran's MOS during his three 
periods of active military service was as a rifleman.  Given that 
service records confirm that the Veteran's MOS was as a rifleman, 
the Board finds that the Veteran's statements in regard to his 
noise exposure credible and consistent with military service.  
See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records are negative for any 
complaints or findings of tinnitus.  The records are also 
negative for any medical findings of hearing loss, including 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2009).  The 
records show that in a July 2003 Report of Medical History, the 
Veteran noted that he had trouble hearing in his right ear.  The 
examiner stated that the Veteran had not always used hearing 
protection.  

In a private medical statement from J.D., M.D., dated in June 
2005, Dr. D. stated that the Veteran had been his patient for 
many years and had always been in excellent health with no prior 
major medical problems.  However, Dr. D. indicated that since the 
Veteran's tours of duty in the military, he had developed 
numerous medical problems, including hearing loss.    


In this case, there is no record of a VA audiological examination 
to determine if the Veteran has a current hearing loss disability 
in one or both ears as defined by 38 C.F.R. § 3.385 (2009).   In 
view of the foregoing, it is the undersigned's view that there is 
a duty to provide the Veteran with a VA audiological examination 
for the purpose of determining whether he has a hearing loss 
disability as defined by 38 C.F.R. § 3.385 and, if so, whether 
such began during service or as the result of some incident of 
active duty, to include exposure to excessive noise.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the Veteran's tinnitus, the Board observes that 
the Veteran is considered competent to report what comes to him 
through his senses, to include ringing in his ears.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) ("Ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469- 70 (1994).  The Veteran reports that he experiences 
tinnitus and it is his contention that his current tinnitus is 
related to in-service noise exposure.  Tinnitus is a diagnosis 
based on purely subjective complaints; accordingly, the Veteran's 
lay statement is competent evidence of a current diagnosis of 
tinnitus.  Charles, supra.   

In view of the foregoing, the Board finds that an examination is 
necessary to ascertain whether the Veteran has tinnitus due to 
noise exposure in service.  Therefore, in light of the above, the 
Board is of the opinion that a VA examination, as specified in 
greater detail below, should be performed in order to determine 
the nature and etiology of any tinnitus. 

In regard to the Veteran's claims for service connection for a 
right shoulder disability and a low back disability, in the May 
2010 hearing conducted at the Central Office in Washington, D.C., 
the Veteran testified that as an infantry soldier, he had to go 
on numerous forced marches while carrying gear packs weighing 
over 60 pounds.  He stated that on one occasion, he injured his 
right shoulder and subsequently developed chronic right shoulder 
pain.  The Veteran also reported that due to the marches, he 
developed pain in his low back.  According to the Veteran, after 
his discharge, he continued to experience chronic pain in his 
right shoulder and low back.  He noted that at present, he could 
only lift his right shoulder "in a certain way" and there was a 
"cracking sound" when he turned his shoulder.    

The Veteran's service treatment records reflect that in a July 
2003 Report of Medical History, the Veteran stated that he had 
pain in his right shoulder with a "cracking sound."  He also 
reported that he had pain in his lower back.  The examiner 
indicated that the Veteran's right shoulder hurt when he wore a 
pack.  The examiner further noted that there was "+ (positive) 
cracking sounds."        

In the June 2005 private medical statement from Dr. D., he 
reported that he was treating the Veteran for numerous medical 
problems, including shoulder and low back pain.  

In light of the above, the Board recognizes that at present, the 
Veteran experiences pain in his right shoulder and low back.  
However, a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  The evidence of record is negative for any evidence 
of a current underlying right shoulder disability or low back 
disability.  Nevertheless, given the Veteran's contentions and 
the evidence of in-service right shoulder and low back 
complaints, the Board is of the opinion that a VA examination, as 
specified in greater detail below, is warranted.  

In regard to the Veteran's claims for service connection for a 
right knee disability and a left knee disability, at the May 2010 
Central Office hearing, the Veteran stated that while he was 
stationed in Romania, he was bit by an insect on his right knee.  
He indicated that he subsequently developed an open lesion which 
became infected and his right leg swelled up to twice the size of 
a normal leg.  According to the Veteran, he was eventually 
diagnosed with cellulitis and was given antibiotics.  He reported 
that on another occasion, he had an insect bite to his left ankle 
which became infected and his left leg swelled up to his knee.  
The Veteran stated that since his discharge, he had experienced 
recurring cellulitis in both knees and legs.       

The Veteran's service treatment records show that in April 1998, 
the Veteran sought treatment for complaints of left knee pain.  
At that time, he denied any history of left knee problems.  The 
physical examination of the Veteran's left knee showed that there 
was tenderness to palpation to the lateral aspect.  There was no 
edema and there was a full range of motion.  The diagnosis was 
iliotibial band syndrome of the left knee.  In June 1998, the 
Veteran noted that during boot camp, he had been treated for a 
stretched muscle of his left knee.  In July 2000, the Veteran was 
treated for an allergic reaction to an insect bite.  At that 
time, it was noted that after the Veteran was bit by an insect, 
the area became infected and his right leg swelled and became 
red.  He was diagnosed with cellulitis of the right upper and 
lower extremities, including cellulitis of the right knee, and 
was given antibiotics.  In August 2000, it was reported that his 
cellulitis had resolved.  In April 2002, the Veteran was 
hospitalized for cellulitis of the left foot.  Upon admission, it 
was noted that the Veteran developed cellulitis of the left foot 
secondary to a blister.  In a July 2003 Report of Medical 
History, the Veteran stated that he had pain in his right 
kneecap, toward the right side.  He also indicated that he had 
experienced cellulitis from insect bites.  The examiner reported 
that the Veteran sometimes had pain when walking.  According to 
the examiner, there was no history of trauma.     

In the June 2005 private medical statement from Dr. D., he 
reported that he was treating the Veteran for numerous medical 
problems, including knee pain.  

In light of the above, the Board recognizes that the Veteran's 
service treatment records show that in July 2000, he was 
diagnosed with cellulitis of the right lower extremity, to 
include his right knee, and in April 2002, he was diagnosed with 
cellulitis of his left lower extremity.  However, there is no 
evidence of record showing that he currently has any residuals of 
his cellulitis of the right and left lower extremities, to 
include any impairment of either knee.  The Board recognizes that 
at present, the Veteran experiences pain in his knees.  However, 
as stated above, a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  The evidence of record is negative for 
any evidence of a current underlying right or left knee 
disability.  Nevertheless, given the Veteran's contentions and 
the evidence of in-service treatment for cellulitis of the lower 
extremities and iliotibial band syndrome of the left knee, the 
Board is of the opinion that a VA examination, as specified in 
greater detail below, is warranted.

With respect to the Veteran's claim for a left eye disability, to 
include a post-surgical scar, in the May 2010 Central Office 
hearing, the Veteran stated that during service, he developed a 
growth above his left eyelid which caused vision problems.  He 
indicated that the growth was surgically removed.  According to 
the Veteran, following the removal of the growth, his vision 
returned to normal.  He noted that he wore glasses before and 
after the excision.       

The Veteran's service treatment records show that in March 2002, 
the Veteran sought treatment for removal of a lesion above his 
left eyebrow.  At that time, the examiner stated that the Veteran 
had a history of a slow growing horny mass above his left eyebrow 
what was causing discomfort.  The physical examination showed a 
cutaneous horn at the left eyebrow and the Veteran was diagnosed 
with a lesion of the left eyebrow.  The records reflect that in 
April 2002, the cutaneous horn was excised from the Veteran's 
left eyebrow.  In a July 2003 Report of Medical History, the 
Veteran stated that he had a loss of vision in his left eye.  The 
examiner noted that the Veteran had a floater in his left eye.  
The examiner also reported that the Veteran wore glasses.     

In the June 2005 private medical statement from Dr. D., he 
reported that he was treating the Veteran for numerous medical 
problems, including eye infections.  

In view of the foregoing, the Board finds that an examination is 
necessary to ascertain whether the Veteran has a post-surgical 
scar above his left eyebrow, and whether he has any left eye 
disability that is related to his military service, to 
specifically include the in-service excision of a mass above the 
left eyebrow.  Therefore, in light of the above, the Board is of 
the opinion that a VA examination, as specified in greater detail 
below, should be performed.  

In regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), the Board notes that the 
Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  In addition, there is no medical evidence of record which 
shows that the Veteran has a current psychiatric disorder, other 
than PTSD.     

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2009).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing criteria 
for diagnosing PTSD.

In the May 2010 Central Office hearing, the Veteran maintained 
that he had PTSD as a result of his combat experiences in the 
Persian Gulf War.  He specifically reported that he had received 
the Combat Action Ribbon.  In this regard, the Board observes 
that although a review of the Veteran's service records shows 
that he received awards and medals for service in Southwest Asia, 
there is, however, no indication of combat service.  In addition, 
the Veteran has provided no information as to any specific 
stressor.  The only evidence he has submitted in support of his 
claim is the private medical statement from Dr. D., dated in June 
2005.  In the statement, Dr. D. reported that he was treating the 
Veteran for numerous medical problems, including PTSD.  Although 
Dr. D. diagnosed the Veteran with PTSD, he did not provide an 
opinion as to the etiology; nor did he link the Veteran's PTSD to 
a specific verified stressor.  The Board notes that although the 
evidence of record includes the June 2005 statement from Dr. D., 
the evidence is negative for any treatment records from Dr. D.  
Inasmuch as the statement from Dr. D. has put the VA on notice of 
the existence of additional treatment records, these records 
should be obtained prior to the Board's appellate review in this 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, if records from Dr. D. are obtained and a verifiable 
stressor is identified, additional development may be required.   



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have treated 
him for bilateral hearing loss, tinnitus, a 
right shoulder disability, a low back 
disability, a right knee disability, a left 
knee disability, a left eye disability, to 
include a post-surgical scar, and an acquired 
psychiatric disorder, to include PTSD.   
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
Specifically, appropriate efforts should be 
taken to obtain copies of the Veteran's 
treatment records from Dr. J.D.  All attempts 
to procure records should be documented in 
the file.  If records identified by the 
Veteran cannot be obtained a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After any additional evidence has been 
obtained and added to the record, the RO must 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded the following examinations:

A.  An audiological examination for the 
purpose of determining whether the Veteran 
has a hearing loss disability as defined by 
38 C.F.R. § 3.385, and if so, whether such 
began during service or as the result of some 
incident of active duty, to include exposure 
to excessive noise, and also for the purpose 
of determining the nature, severity, and 
etiology of his tinnitus.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination. All 
necessary special studies or tests are to be 
accomplished.  It is requested that the 
examiner obtain a detailed history of the 
Veteran's in- service and post-service noise 
exposure. 

After a review of the relevant medical 
evidence in the claims file, and any 
additional tests that are deemed necessary, 
the examiner must provide an opinion on the 
following:

(i) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's hearing loss had its 
onset during service or is otherwise 
related to any incident of service, to 
include exposure to excessive noise?

(ii) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's tinnitus had its onset 
during service or is otherwise related to 
any incident of service, to include 
exposure to excessive noise?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the causal 
relationship; less likely weighs against the 
claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate the reason.

B.  An orthopedic examination to ascertain 
the nature and etiology of any right shoulder 
disability, low back disability, right knee 
disability, and/or left knee disability.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should 
specifically review the Veteran's service 
treatment records, which show that in April 
1998, the Veteran was diagnosed with 
iliotibial band syndrome of the left knee; in 
July 2000, he was diagnosed with cellulitis 
of the right lower extremity, to include his 
right knee; in April 2002, he was diagnosed 
with cellulitis of his left lower extremity; 
and in a July 2003 Report of Medical History, 
the Veteran stated that he had pain in his 
right shoulder, lower back, and right 
kneecap.  The examiner should also 
specifically review the private medical 
statement from Dr. D., dated in June 2005, 
and any treatment records from Dr. D. that 
are associated with the claims file.      

After a review of the relevant evidence in 
the claims file, the physical examination and 
any diagnostic studies or tests that are 
deemed necessary, the examiner must address 
the following questions:

(i) Is it at least as likely as not (50 
percent or greater probability) that any 
disability of the right shoulder began 
during service or is otherwise linked to 
any incident of service, to include the in-
service notation in July 2003 of right 
shoulder pain with "cracking sounds"?  

(ii) Is it at least as likely as not (50 
percent or greater probability) that any 
current low back disability  began during 
service or is otherwise linked to any 
incident of service, to include the July 
2003 in-service notation of low back pain?  

(iii) Is it at least as likely as not (50 
percent or greater probability) that any 
current right knee disability began during 
service or is otherwise linked to any 
incident of service, to include the in-
service July 2000 diagnosis of cellulitis 
of the right lower extremity, including the 
right knee, and/or the July 2003 notation 
of pain in the right kneecap?  

(iv) Is it at least as likely as not (50 
percent or greater probability) that any 
current left knee disability began during 
service or is otherwise linked to any 
incident of service, to include the in-
service diagnosis of iliotibial band 
syndrome of the left knee in April 1998, 
and the April 2002 diagnosis of cellulitis 
of the left lower extremity?  

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

C.  An examination by an examiner with 
appropriate expertise to determine the nature 
and extent of any current residuals of the 
Veteran's in-service cellulitis of the right 
and left lower extremities.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
specifically review the Veteran's service 
treatment records which show that in April 
1998, the Veteran was diagnosed with 
iliotibial band syndrome of the left knee; in 
July 2000, he was diagnosed with cellulitis 
of the right lower extremity, to include his 
right knee; in April 2002, he was diagnosed 
with cellulitis of his left lower extremity; 
and in a July 2003 Report of Medical History, 
the Veteran stated that he had pain in his 
right kneecap.   

After a review of the relevant evidence in 
the claims file, the physical examination and 
any diagnostic studies or tests that are 
deemed necessary, the examiner must address 
the following question:

Is it at least as likely as not (50 percent 
or greater probability) that the Veteran 
has any current residuals of his in-service 
cellulitis of the right and left lower 
extremities, to specifically include any 
impairment of the right or left knee?  

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

D.  An eye examination to determine the 
nature and extent of any current left eye 
disability, to include a post-surgical scar.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner should 
specifically review the Veteran's service 
treatment records which show that in April 
2002, a cutaneous horn was excised from the 
Veteran's left eyebrow, and in July 2003, it 
was noted that the Veteran had a floater in 
his left eye after the Veteran complained of 
left eye loss of vision.  

After a review of the relevant evidence in 
the claims file, the physical examination and 
any diagnostic studies or tests that are 
deemed necessary, the examiner must address 
the following questions:  

(i)  Does the Veteran have a post-surgical 
scar in relation to the in-service excision 
in April 2002 of a cutaneous horn lesion 
above his left eyebrow?  If so, provide the 
location and measurement of the scar.  

(ii)  Does the Veteran have a current 
disability of the left eye?  If so, what is 
the diagnosis of this disability?  If the 
Veteran is found to have a current 
disability of the left eye, is it at least 
as likely as not (50 percent or greater 
probability) that the current left eye 
disability began during service or is 
otherwise linked to any incident of 
service, to include the in-service excision 
of a cutaneous horn lesion above the left 
eyebrow?

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

3.  The Veteran should be given another PTSD 
stressor questionnaire and the opportunity to 
complete and return the document.  
Thereafter, if sufficient, verifiable 
information is received, verify the events as 
described by the Veteran.  If there is 
insufficient information to ask for 
verification of the stressor(s), document why 
an attempt to verify stressor(s) was not 
made.

4.  If, and only if, a claimed stressor is 
verified the Veteran should be scheduled for 
an examination for PTSD, and any other 
acquired psychiatric disorder.  The examiner 
must be informed as to which of the claimed 
stressors has been verified.  All indicated 
tests and studies are to be performed.  Based 
on a review of the record, and examination of 
the Veteran, and considering the identified 
stressors, the examiner should offer an 
opinion as to the following questions: 

(i)  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If so, is it at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
PTSD is causally linked to the verified in-
service stressor(s)?

(ii)  Does the Veteran have a psychiatric 
disorder(s) other than PTSD?  If so, what 
is the diagnosis of the disorder(s)?  If 
the Veteran is found to have a current 
psychiatric disorder(s), other than PTSD, 
is it at least as likely as not (50 percent 
or greater probability) that the current 
psychiatric disorder(s) began during 
service or is otherwise linked to any 
incident of service?

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

5.  The RO must then review and re- 
adjudicate the issues on appeal.  If any such 
action does not resolve each claim to the 
Veteran's satisfaction, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


